Exhibit 10.1

SEVENTH AMENDMENT TO

EMPLOYMENT AGREEMENT

This SEVENTH AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into as
of this 9th day of September, 2020, by and between CATALYST PHARMACEUTICALS,
INC., a Delaware corporation (“Company”) and PATRICK J. MCENANY (“Employee”).

Preliminary Statements

 

  A.

The parties have previously entered into that certain Employment Agreement,
dated as of November 8, 2006 (the “Original Agreement”), as previously amended
by that certain First Amendment to Employment Agreement, dated as of
December 19, 2008 (the “First Amendment”), that certain Second Amendment to
Employment Agreement, dated as of November 8, 2009 (the “Second Amendment”),
that certain Third Amendment to Employment Agreement, dated as of September 14,
2011 (the “Third Amendment”), that certain Fourth Amendment to Employment
Agreement, dated as of August 28, 2013 (the “Fourth Amendment”), that certain
Fifth Amendment to Employment Agreement, dated as of June 23, 2016 (the “Fifth
Amendment”), and that certain Sixth Amendment to Employment Agreement, dated as
of May 25, 2018 (the “Sixth Amendment”, and together with the Original
Agreement, the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, and the Fifth Amendment, the “Employment Agreement”). Unless
otherwise defined, capitalized terms used herein shall have the meanings given
to them in the Employment Agreement.

 

  B.

The parties wish to further amend the Employment Agreement to reflect the terms
set forth below.

Agreement

NOW, THEREFORE, in consideration of the premises, the mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

  1.

Extension of Agreement. The outside date of the Term of the Employment Agreement
is extended for a two year period from the “fourteenth anniversary of the
Effective Date” (November 8, 2020) until the “sixteenth anniversary of the
Effective Date” (November 8, 2022). All references in the Employment Agreement
to the “third anniversary of the Effective Date”, the “fifth anniversary of the
Effective Date”, the “seventh anniversary of the Effective Date”, the “tenth
anniversary of the Effective Date”, the “twelfth anniversary of the Effective
Date,” or the “fourteenth anniversary of the effective date” shall be deemed by
this Amendment to now refer to the “sixteenth anniversary of the Effective
Date.”

 

1



--------------------------------------------------------------------------------

  2.

Additional Terms. The Employment Agreement is hereby amended to add the
following sentence as an additional sentence at the end of Section 7.5.2 of the
Employment Agreement:

Further, upon a Change in Control, (i) all outstanding stock options and other
equity awards held by Employee that have not yet vested on time-based vesting
provisions contained in such awards under which Employee would have vested over
time had the Change in Control not occurred, shall immediately vest, and
(ii) all outstanding stock options and other equity awards held by Employee that
have performance-based vesting provisions (such as achievement of a certain
stock price) shall automatically vest as of the date of the Change in Control,
whether or not the performance-based vesting condition has been satisfied as of
such date.

 

  3.

Employment Agreement Remains in Effect. Except as otherwise specifically amended
herein, the terms and provisions of the Employment Agreement remain in full
force and effect.

 

  4.

Counterparts. This Amendment may be executed in counterparts.

IN WITNESS WHEREOF, the parties have executed this Amendment, effective as of
the date set forth above.

 

CATALYST PHARMACEUTICALS, INC.

By:

 

/s/ Alicia Grande

 

Alicia Grande

 

Vice President, Treasurer and CFO

EMPLOYEE:

/s/ Patrick J. McEnany

Patrick J. McEnany

 

2